     Case 2:21-cv-00170-PA-JEM Document 6 Filed 01/15/21 Page 1 of 5 Page ID #:18



 1

 2
                                                                                       JS-6
 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     JEFFREY PIERCE HENDERSON,                    )     Case No. CV 21-00170-PA (JEM)
12                                                )
                           Petitioner,            )
13                                                )     ORDER SUMMARILY DISMISSING
                   v.                             )     PETITION FOR WRIT OF HABEAS
14                                                )     CORPUS AND DENYING CERTIFICATE
     ALEJANDRO VILLANUEVA,                        )     OF APPEALABILITY
15                                                )
                           Respondent.            )
16                                                )
17
            On January 6, 2021, Jeffrey Pierce Henderson (“Petitioner”), proceeding pro se, filed
18
     a petition for writ of habeas corpus ("Petition" or “Pet.”) pursuant to 28 U.S.C. § 2254
19
                                            BACKGROUND
20
            Petitioner alleges the following:
21
            In Los Angeles County Superior Court case number OWC00769, Petitioner was
22
     charged with one count of indecent exposure (Cal. Penal Code § 314(1)), two counts of
23
     resisting arrest (Cal. Penal Code § 148(a)(1)), and one count of failure to appear (Cal.
24
     Penal Code § 853.7). (Pet. at 2.) Petitioner has not y et been convicted, and these charges
25
     are still pending. (Id.)
26

27

28
     Case 2:21-cv-00170-PA-JEM Document 6 Filed 01/15/21 Page 2 of 5 Page ID #:19



 1          On October 27, 2020, the trial court found that Petitioner had failed to appear on four
 2   prior occasions and ordered that he be taken into custody . (Id. at 5-6.) Petitioner ultimately
 3   was released on bond from the Los Angeles County Jail on November 6, 2020. (Id. at 2.)
 4                                         PETITIONER’S CLAIMS
 5          Petitioner asserts the following claims:
 6          1.        The trial court terminated Petitioner’s self-representation in violation of the
 7                    Sixth and Fourteenth Amendments;
 8          2.        Respondent denied Petitioner access to the court, which caused his failure to
 9                    appear, in violation of the Fifth and Fourteenth Amendments;
10          3.        The trial court denied Petitioner a fair trial by allowing the prosecutor to sign
11                    the complaint, in violation of the Sixth and Fourteenth Amendments;
12          4.        The trial court denied Petitioner’s motion to compel disclosure of exculpatory
13                    evidence in violation of the Fifth and Fourteenth Amendments; and
14          5.        The court-appointed investigator failed to appear in court and failed to provide
15                    Petitioner with exculpatory evidence, in violation of the Sixth and Fourteenth
16                    Amendments.
17   (Pet. at 5-6.)
18                                               DISCUSSION
19   I.     DUTY TO SCREEN
20          Rule 4 of the Rules Governing Section 2254 Cases in the United States District
21   Courts mandates the summary dismissal of a Section 2254 petition "[i]f it plainly appears
22   from the petition and any attached exhibits that the petitioner is not entitled to relief in the
23   district court." Rule 4, 28 U.S.C. foll. § 2254. For the reasons set forth below, the Petition
24   should be summarily dismissed.
25   II.    THE PETITION SHOULD BE DISMISSED WITHOUT PREJUDICE
26          It is clear on the face of the Petition that the underlying criminal proceedings against
27   Petitioner are still pending in the Los Angeles County Superior Court. (Pet. at 2, 5-6.)
28   Pursuant to Rule 201 of the Federal Rules of Evidence, the Court takes judicial notice of the

                                                        2
     Case 2:21-cv-00170-PA-JEM Document 6 Filed 01/15/21 Page 3 of 5 Page ID #:20



 1   electronically available dockets for the California Court of Appeal and the California

 2   Supreme Court. These dockets reveal that Petitioner has not brought any proceeding in

 3   either the California Court of Appeal or the California Supreme Court pertaining to the

 4   underlying criminal case.1 Accordingly, for the reasons set forth below, the Petition should

 5   be dismissed without prejudice.
 6          A.      The Court Should Abstain From Adjudicating the Petition
 7          The Court should abstain from considering Petitioner’s claims pursuant to Younger v.
 8   Harris, 401 U.S. 37 (1971), which establishes that under principles of comity and
 9   federalism, a federal court should not interfere with ongoing state criminal proceedings by
10   granting injunctions or declaratory relief absent extraordinary circumstances. Id. at 44; see
11   also Middlesex County Ethics Comm'n v. Garden State Bar Ass'n, 457 U.S. 423, 431
12   (1982). The Younger abstention doctrine also applies to claims raised in federal habeas
13   corpus proceedings. Edelbacher v. Calderon, 160 F.3d 582, 587 (9th Cir. 1998); Carden v .
14   State of Montana, 626 F.2d 82, 83-85 (9th Cir. 1980).
15          Abstention in favor of state judicial proceedings is required if the proceedings are
16   ongoing, implicate important state interests, and afford an adequate opportunity to raise
17   federal questions, and if the federal relief sought would interfere in some manner with the
18   state court litigation. Middlesex County Ethics Comm'n, 457 U.S. at 432; see also Green v.
19   City of Tucson, 255 F.3d 1086, 1094 (9th Cir. 2001) (en banc). Nev ertheless, the federal
20   courts will not abstain if the movant can establish that the state proceedings are being
21   undertaken in bad faith or for purposes of harassment or that some other "extraordinary
22   circumstances" exist, such as proceedings pursuant to a "flagrantly" unconstitutional
23   statute. Younger, 401 U.S. at 49, 53-54.
24          Here, all the prerequisites to the application of Younger abstention have been met.
25   First, Petitioner is currently the subject of a criminal proceeding in state court, which is
26   ongoing and has not reached final adjudication. H.C. v. Koppel, 203 F.3d 610, 613 (9th Cir.
27

28          1
                See http://appellatecases.courtinfo.ca.gov.

                                                     3
     Case 2:21-cv-00170-PA-JEM Document 6 Filed 01/15/21 Page 4 of 5 Page ID #:21



 1   2000); Dubinka v. Judges of the Superior Court, 23 F.3d 218, 223 (9th Cir. 1994). Second,
 2   the state undeniably has an important interest in protecting the public by the filing and
 3   prosecuting of criminal proceedings. Seling v. Young, 531 U.S. 250, 262 (2001). Third, the
 4   state court criminal proceedings afford an opportunity for Petitioner, who is the defendant,
 5   to raise constitutional claims, such as those raised in this case. Finally, the remedy
 6   Petitioner seeks, a writ of habeas corpus, would clearly interfere with the ongoing state
 7   criminal proceeding, see Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) ("[T]he essence of
 8   habeas corpus is an attack by a person in custody upon the legality of that custody, and . . .
 9   the traditional function of the writ is to secure release from custody."), and there are no
10   extraordinary circumstances warranting an exception to the Younger doctrine.
11          Thus, Younger abstention applies, and the Petition should be dism issed without
12   prejudice.
13          B.     The Petition Is Unexhausted and Premature
14          Moreover, Petitioner is seeking federal court review of a state criminal proceeding
15   before the California Court of Appeal has reviewed his conviction and sentence, and before
16   he has exhausted his state court remedies. Exhaustion of state court remedies is required
17   before a federal court can grant habeas relief. 28 U.S.C. § 2254(b), (c); see also Rose v.
18   Lundy, 455 U.S. 509, 518-19 (1982). Thus, a petitioner must have appealed his conviction
19   to the California Supreme Court and/or sought post-conviction habeas corpus relief from
20   the California Supreme Court before his claim is ripe for federal habeas review.
21          Both comity and the interest of judicial economy are served by affording the state
22   courts “the first opportunity to examine the lawfulness of the state prisoner's confinement. If
23   the prisoner's claim is meritorious, and the state remedy is prompt and complete, there is
24   no need to bring post-conviction proceedings in federal courts." Sherwood v. Tomkins, 716
25   F.2d 632, 633 (9th Cir. 1983) (internal quotation marks and citation omitted). "Where a
26   petitioner seeks pre-conviction habeas relief, this exhaustion prerequisite serves two
27   purposes: (1) to avoid isolating state courts from federal constitutional issues by assuring
28   those courts an ample opportunity to consider constitutional claims; and (2) to prevent

                                                    4
     Case 2:21-cv-00170-PA-JEM Document 6 Filed 01/15/21 Page 5 of 5 Page ID #:22



 1   federal interference with state adjudication, especially state criminal trials." Carden, 626
 2   F.2d at 83. Thus, habeas relief is generally not available to a petitioner whose underlying
 3   criminal case has not been completed. "[O]nly in the most unusual circumstances is a
 4   defendant entitled to have federal interposition by way of injunction or habeas corpus until
 5   after the jury comes in, judgment has been appealed from and the case concluded in the
 6   state courts." Id. at 83-4. As discussed above, no such unusual circumstances are present
 7   here.
 8           Accordingly, the Petition also should be dismissed without prejudice because it is
 9   unexhausted and premature.
10                                 CERTIFICATE OF APPEALABILITY
11           Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
12   issue or deny a certificate of appealability when it enters a final order adverse to the
13   applicant.”
14           The Court has found that the Petition should be dismissed without prejudice. For the
15   reasons stated above, the Court concludes that Petitioner has not m ade a substantial
16   showing of the denial of a constitutional right, as is required to support the issuance of a
17   certificate of appealability. See 28 U.S.C. § 2253(c)(2).
18                                                   ORDER
19           IT IS HEREBY ORDERED that: (1) the Petition is dismissed without prejudice; and
20   (2) a certificate of appealability is denied.
21           IT IS SO ORDERED.
22

23   DATED: January 15, 2021
                                                                 PERCY
                                                                 PE
                                                                  ERCY ANDERSON
                                                                  ER
24                                                         UNITED STATES
                                                                   TATES DISTRICT JUDGE
                                                                  ST
25

26

27

28

                                                       5
